Case 4:20-cv-00142-RWS-KPJ Document 94 Filed 02/09/21 Page 1 of 16 PageID #: 563


                                                                                   FSiUE®
                         UNITED STATES DISTRICT COURT FOR THE
                              EASTERN DISTRICT OF TEXAS                               FEB 0 9 2021
                                                                                  Clerk, U.S. District Court
                                                                                        Texas E stern
     CRAIG CUNNING AM,                                §
     Plaintiff,                                       §
                                                      §
     V.                                               § 4:20-cv-00142-RWS-KPJ
                                                      §
     USA Auto Protection, LLC, Palmer                 §
     Administrative, Inc., Michael Shaftel, Phillip   §
     Tripoli, Lyndon Southern Insurance               §
     Company, Amir golestan, Kristin Mehera           §
     Golestan, and MtCFO, LLC, Digital Media
     Solutions, LLC and John/Jane Does 1-5




     Defendant




                     Plaintiffs Second Amen e Complaint nd Jury Demand


                                                 P rties

     1. The Plaintiff is Craig Cunningham and natural person and was present in Texas for all

          calls in this case in Collin County.

     2. USA Auto Protection, LLC is a Missiouri corporation that can be served via

          registered agent Phillip Tripoli 4387 Magoffin Trails drive, St. Louis, MO 63129.

     3. Phillip Tripoli is a natural person and corporate officer and registered agent of USA

          Auto Protection, LLC and can be served at 4387 Magoffin Trails drive, St. Louis, MO

          63129.

     4. Michael Shaftel is a natural person who can be served at 200 E. Palmetto Park Rd.,

          Apt 4, Boca Raton, FL 33432.
Case 4:20-cv-00142-RWS-KPJ Document 94 Filed 02/09/21 Page 2 of 16 PageID #: 564




     5. Palmer Administrative, Inc., is a New Jersey corporation that can be served at

        Registered agents Inc., 5534 Saint Joe Rd., Fort Wayne, IN 46835 or Michael Shaftel

        or charles Miller 3430 Sunset Ave., Ocean, NJ 07712.

     6. Lyndon Southern Insurance Company can be served via Corporate Creations

        Network, Inc., 801 US Highway 1, North Palm Beach, FL 33408.

     7. MICFO, LLC, can be served via registered agent Amir Golestan, 198 E. Bay St., ste
        201, Charleston, SC 39 01

     8. Amir golestan is a natural person and can be served at 400 SE Galleria PY #1500,
         Atlanta, GA 30339 via Kristin Mehera Golestan or via counsel Edward Bart Daniel,
         PO Box 856 Charleston, SC 29402, Andrew John Savage, III Savage and Savage, PO
         Box 1002, Charleston, SC 29402, or Matthew Wyatt Orville, Nelson, Mullins, Riley
        ,Scarborough, 151 Meeting Street, 6th Floor, Charleston, SC 29401.

     9. Kristin Mehera Golestan, c/o Daniel J. Reynolds 1517 Laurel Street, PO box 11332,
         Columbia, SC 29211 or 400 SE Galleria PY #1500, Atlanta, GA 30339.

     10. Digital Media Solutions, LLC is a Florida corporation and can be served via
        Registered agent Universal Registered Agents, Inc., 1317 California St. Tallahassee,
        FL 32304
     11. John/Jane Does 1-4 are other liable parties currently unknown to the Plaintiff.

                                 JURISDICTION AND VENUE

     12. Jurisdiction. This Court has federal-question subject matter jurisdiction over

        Plaintiffs TCPA claims pursuant to 28 U.S.C. § 1331 because the TCPA is a federal

        statute. Mims . Arrow Fin. Servs., LLC, 565 U.S. 368, 372 (2012). This Court has

        supplemental subject matter jurisdiction over Plaintiffs claim arising under Texas

        Business and Commerce Code 305.053 because that claim: arises from the same

        nucleus of operative fact, i.e., Defendants telemarketing robocalls to Plaintiff; adds

        little complexity to the case; and doesn’t seek money damages, so it is unlikely to

        predominate over the TCPA claims.
Case 4:20-cv-00142-RWS-KPJ Document 94 Filed 02/09/21 Page 3 of 16 PageID #: 565




     13. Personal Jurisdiction. This Court has general personal jurisdiction over the

        defendant because they have repeatedly placed calls to Texas residents, and derive

        revenue from Texas residents, and the sell goods and services to Texas residents,

        including the Plaintiff. Defendants have contracted with multiple Texas corporations

        to sell the testing services the corporations offer to Texas residents.

     14. This Court has specific personal jurisdiction over the defendants because the calls at

        issue were sent by or on behalf of all the Defendants in this complaint.

     15. Venue. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(l)-(2)

        because substantial part of the events giving rise to the claims the calls and sale of

        goods and services directed at Texas residents, including the Plaintiff occurred in

        this District and because the Plaintiff resides in this District, residing in the Eastern

        District of Texas when he recieved a substantial if not every single call from the

        Defendants that are the subject matter of this lawsuit.

     16. This Court has venue over the defendants because the calls at issue were sent by or on

        behalf of the above named defendants to the Plaintiff a Texas resident.

        THE TELEPHONE CONSUMER PROTECTION ACT OF 1991, 47 U.S.C. §

        227

     17. In 1991, Congress enacted the TCPA in response to a growing number of consumer

        complaints regarding telemarketing.

     18. The TCPA makes it unlawful to make any call (other than a call made for emergency

        purposes or made with the prior express consent of the called party) using an

        automatic telephone dialing system or an artificial or prerecorded voice ... to any

        telephone number assigned to a ... cellular telephone service. 47 U.S.C. §
Case 4:20-cv-00142-RWS-KPJ Document 94 Filed 02/09/21 Page 4 of 16 PageID #: 566




        227(b)(l)(A)(iii).
     19. The TCPA makes it unlawful to initiate any telephone call to any residential

        telephone line using an artificial or prerecorded voice to deliver a message without

        the prior express consent of the called party, unless the call is initiated for emergency

        purposes, is made solely pursuant to the collection of a debt owed to or guaranteed by

        the United States, or is exempted by rule or order of the Federal Communication

        Commission (“FCC ). 47 U.S.C. § 227(b)(1)(B).

     20. The TCPA provides a private cause of action to persons who receive calls in violation

        of § 227(b). 47 U.S.C. § 227(b)(3).

     21. Separately, the TCPA bans making telemarketing calls without a do-not-call policy

         available upon demand. 47 U.S.C. § 227(c); 47 C.F.R. § 64.1200(d)(1).1

     22. The TCPA provides a private cause of action to persons who receive calls in

        violation of § 227(c) or a regulation promulgated thereunder. 47 U.S.C. § 227(c)(5).

     23. According to findings of the FCC, the agency vested by Congress with authority to

         issue regulations implementing the TCPA, automated or prerecorded telephone calls

         are a greater nuisance and invasion of privacy than live solicitation calls and can be

         costly and inconvenient.

     24. The FCC also recognizes that wireless customers are charged for incoming calls

         whether they pay in advance or after the minutes are used. In re Rules and

         Regulations Implementing the Tel. Consumer Prot. Act of 1991, 18 FCC Red. 14014,

         14115 165 (2003).

     25. The FCC requires “prior express written consent” for all autodialed or prerecorded


      1 See Code of Federal Regulations, Title 47, Parts 40 to 60, at 425 (2017)
      (codifying a June 26, 2003 FCC order).
Case 4:20-cv-00142-RWS-KPJ Document 94 Filed 02/09/21 Page 5 of 16 PageID #: 567




        telemarketing robocalls to wireless numbers and residential lines. In particular: [A]

        consumer s written consent to receive telemarketing robocalls must be signed and be

        sufficient to show that the consumer: (1) received clear and conspicuous disclosure

        of the consequences of providing the requested consent, i.e., that the consumer will

        receive future calls that deliver prerecorded messages by or on behalf of a specific

        seller; and (2) having received this information, agrees unambiguously to receive

        such calls at a telephone number the consumer designates. In addition, the written

        agreement must be obtained without requiring, directly or indirectly, that the

        agreement be executed as a condition of purchasing any good or service.

     26. In the Matter of Rules & Regulation Implementing the Tel. Consumer Prot. Act of

        1991, M FCC Red. 1830,1844 33 (2012) (footnote and internal quotation marks

        omitted). FCC regulations generally establish that the party on whose behalf a

        solicitation is made bears ultimate responsibility for any violations. In the Matter of

        Rules and Regulations Implementing the Tel. Consumer Prot. Act of 1991, 10 FCC

        Red. 12391,12397 13 (1995).

     27. The FCC confirmed this principle in 2013, when it explained that “a seller ... may be

        held vicariously liable under federal common law principles of agency for violations

        of either section 227(b) or section 227(c) that are committed by third-party

        telemarketers. In the Matter of the Joint Petition Filed by Dish Network, LLC, 28

        FCC Red. 6574, 6574 If 1 (2013).

     28. Under the TCPA, a text message is a call. Satterfield v. Simon & Schuster, Inc., 569

        F.3d 946, 951-52 (9th Cir. 2009).

     29. A corporate officer involved in the telem rketing at issue may be personally liable
Case 4:20-cv-00142-RWS-KPJ Document 94 Filed 02/09/21 Page 6 of 16 PageID #: 568




        under the TCP A. E.g., Jackson Five Star Catering, Inc. v. Beason, Case No. 10-


         10010,2013 U.S. Dist. LEXIS 159985, at 10 (E.D. Mich. Nov. 8,2013) ( [M]any

        courts have held that corporate actors can be individually liable for violating the

        TCP A where they had direct, personal participation in or personally authorized the

        conduct found to have violated the statute. (internal quotation marks omitted));

        Maryland v. Universal Elections, 787 F. Supp. 2d 408, 415 - 16 (D. Md. 2011) ( If

        an individual acting on behalf of a corporation could avoid individual liability, the

        TCPA would lose much of its force. ).

                          The Texas Business and Commerce Code 305.053

     30. The Texas Business and Commerce code has an analo us portion that is related to the

        TCPA and was violated in this case.

     31. The Plaintiff may seek damages under this Texas law for violations of 47 USC 227 or

        subchapter A and seek $500 in statutory damages or $1500 for willful or knowing

        damages.

                                       FACTUAL ALLEGATIONS

     32. This case relates to calls placed selling extended car warranty plans.

                  Calls to the Plaintiff in 2014 and 2015 by Palmer Administrative

     33. Palmer Ad inistration at the direction of Michael Shaftel called the Plaintiff in 2015

        at least 24 times from 732-807-5611 and 732-759-2044 to 615-331-7262. Plaintiff

        filed a lawsuit notifying Palmer and Shaftel that Plaintiff did not want to recieve

        telemarketing calls at    _ _ 7262 in 2015 by naming both Palmer and Shaftel

        individually in the lawsuit.

     34. Mr. Cunningham received at least 24 additional calls from a variety of spoofed caller
Case 4:20-cv-00142-RWS-KPJ Document 94 Filed 02/09/21 Page 7 of 16 PageID #: 569




        ID s that contained a pre-recorded message and were initiated using an automated

        telephone dialing system and pre-recorded message to the Plaintiffs cell phone

             - -9191 from 732-807-5611 and 732-759-2044 by Palmer Administative

         Services, Inc., directly.

          Calls to the Plaintiff in 2019 from USA Auto Protection on behalf of Palmer

                                            Administrative

     35. Plaintiff recieved at least 30 total calls from USA Auto Protection on behalf of

        Palmer Administrative, that culminated in a policy issued PELTA 371200, which

        included the services of Lyndon Southern Insurance Company being sold in the

        policy issued.

     36. On August 7th 2019, the Plaintiff recieved a call to ***-***-9191 from 501-424-0026

        to his cell phone. This call had 3-4 seconds of dead air and was initiated using an

        automated telephone dialing system. The agent asked some screening questions

        relating to extended car warranty claims.The agent failed to properly identify

        themselves as being affiliated with any of the defendants in this case.

     37. The calls were at the direction of Phillip Tripoli through his corporation USA Auto

        and were selling the services of Palmer Administrative and Lyndon Southern

        Insurance Company.

     38. Phillip Tripoli is directly liable for the calls in question as well as USA auto as he

        personally directed calls to the Plaintiff, the use of an auto dialer, and directed leads

        to be purchased knowing that these leads lacked consent from the called parties.

     39. Palmer Administrative is vicariously liable for the calls through actual authority and

        ratification of the conduct of USA Auto. Palmer and Shaftel had knowledge that
Case 4:20-cv-00142-RWS-KPJ Document 94 Filed 02/09/21 Page 8 of 16 PageID #: 570




        Tripoli and USA Auto were making illegal robocalls and still continued to accept

        business from Tripoli and USA auto.

     40. Lyndon Southern is an insurance company who sells their policies and services

        bundled with the extended car warranties sold by Palmer administrative. Lyndon

        Southern knows that Palmer Administrative s services are sold through illegal

        telemarketing and yet they continue to utilize Palmer Administrative and accept

        clients as a result of these illegal sales.

     41. These calls were not related to any emergency purpose.

     42. The Plaintiff never consented to recieving automated calls or calls with pre-recorded

        messages from any of the defendants or their agents.

     43. Mr. Cunningham has a limited data plan. Incoming calls chip away at his monthly

        allotment.

     44. Mr. Cunningham has limited data stora e c p city on his cellular telephone.

        Incoming calls from the defendants consumed part of this capacity.

     45. No emergency necessitated the calls

     46. Each call was sent by an ATDS.

        Fraudulent Opt ins and actions by MIFCO, LLC and Digital Media Solutions

     47. Digital Media Solutions provided the Plaintiffs phone number to USA auto and

        fraudulently represented that the Plaintiff was interested and went to a website owned

        by Digital Media Solutions. In reality, Digital Media manufactured evidence and

        knowingly sold the Plaintiff s information to USA auto in order to provide plausible

        deniability to USA auto under the guise of the Plaintiff actually opting in to recieve

        robocalls.
Case 4:20-cv-00142-RWS-KPJ Document 94 Filed 02/09/21 Page 9 of 16 PageID #: 571




     48. Digital Media Solutions knew that the Plaintiff wasn t interested and the name, for

        example was an obvious fake and was input as amma butt for first and last name.

        Furthermore, the street address was listed in Ontario, Canada, but the city and state

        were Mulberry, Arkansas. Clearly this was erroneous information, but the lead was

        sold as if it were legitimate and Digital Media knew that the Plaintiff would receive

        robocalls they sought consent to reci eve robocalls on the website autocarenow.com.

     49. DMS initiated the illegal telemarketing calls by selling knowingly fraudulent leads

        that would result in phone calls to the consumer.

     50. MIFCO, LLC is the owner of the IP address that DMS claims was used to input the

        fraudulent opt in bearing the Plaintiffs information in, the website is owned by

        Digital Media Solutions.

     51. In the alternative, MIFCO input the Plaintiffs information fruadulently in the website

        owned by Digital Media Solutions in order to geneate leads for Digital Media to sell.

        MICFO s CEO is currently under Federal indictment for fraud and lost a civil case for

        fr ud related to the acquisition of various IP addresses for use in their business, which

        included in trafficking in child pornography and state sponsored cyber attacks against

        US Representatives. Plaintiff does not traffic in child pornography or engage in cyber

        attacks against US representatives and has no need for any services by MICFO.

     52. MICFO, LLC sought to pro it from the illegal telemarketin and bogus leads sold by

        Digital Media Solutions and this was done at the direction and for the benefit of Amir

        golestan and Kristin Mehera Golestan.

                  Knowing and Willful Violations of Telemarketing Re ulations

     53. The Plaintiff had previously sued Palmer Administrative, and Plamer Administrative
Case 4:20-cv-00142-RWS-KPJ Document 94 Filed 02/09/21 Page 10 of 16 PageID #: 572




        has been the defendant in multiple class action lawsuits, which is an indication that

        they knew they and agents acting on their behalf were engaging in illegal

        telemarketing calls. The Plaintiff never should have recieved any calls after 2015

        from Palmer or any agents of Palmer given the previous lawsuit involving the

        Defendants.

     54. The defendants knowingly violated the TCPA by initiating automated calls to the

        Plaintiff.

     55. The Defendants did not train its agents engaged in telemarketing on the existence and

        use of any do-not-call list.

     56. INJURY, HARM, DAMAGES, and ACTUAL DAMAGES AS A RESULT OF

        THE CALLS

     57. Defendant s calls harmed the Plaintiff by causing the very harm that Congress sought

        to prevent a nuisance and invasion of privacy.

     58. Defendant’s calls harmed the Plaintiff by trespassing upon and interfering with

        Plaintiff’s rights and interests in Plaintiff’s cellular telephone.

     59. Defendant’s calls harmed the Plaintiff by trespassing upon and interfering with

        Plaintiff’s rights and interests in Plaintiff’s cellular telephone line.

     60. Defendant’s calls harmed the Plaintiff by intruding upon Plaintiff’s seclusion.

     61. The Plaintiff has been harmed, injured, and damages by the calls including, but not

        limited to:

  • Reduced Device Storage space

  • Reduced data plan usage

  • Invasion of privacy
Case 4:20-cv-00142-RWS-KPJ Document 94 Filed 02/09/21 Page 11 of 16 PageID #: 573




   • Lost time tending to text messages

   • Decreased cell phone battery life

   • More freqent charging of my cell phone resulting in reduced enjoyment and usage of my

      cell phone

   • Reduced battery usage

   • Annoyance

   • Frustruation

   • Anger

                         The Plaintiffs cell phone is a residential number

      62. The calls were to the Plaintiffs cellular phone which is the Plaintiff s personal cell

          phone that he uses for personal, family, and household use. The Plaintiff maintains no

          landline phones at his residence nd has not done so for at least 10 years and

          primarily relies on cellular phones to communicate with friends and family. The

          Plaintiff also uses his cell phone for navigation purposes, sending and receiving

          emails, timing food when cooking, and sending and receiving text messages. The

          Plaintiff further has his cell phone registered in his personal name, pays the cell phone

          from his personal accounts, and the phone is not primarily used for any business

          purpose.

                   Violations of the exas Business and Commerce Code 305.053

      63. The actions of the defendants violated the Texas Business and Commerce Code

          305.053 by placing automated calls to a cell phone which violate 47 USC 227(b). The

          calls by the defendants violated Texas law by placing calls with a pre-recorded

          message to a cell phone which violate 47 USC 227(c)(5) and 47 USC 227(d) and 47
Case 4:20-cv-00142-RWS-KPJ Document 94 Filed 02/09/21 Page 12 of 16 PageID #: 574




         use 227(d)(3) and 47 USC 227(e).

      64. The calls by the defendants violated Texas law by spoofing the caller ID s per 47

         USC 227(e) which in turn violates the Texas statute.


                                   I. FIRST CLAIM FOR RELIEF

          (Non-Emergency obocalls to Cellular Telephones, 47 U.S.C. § 227(b)(1)(A))

                                      (Against All Defendants)

              1. Mr. Cunningham realleges and incorporates by reference each and every

      allegation set forth in the preceding paragraphs.

             2. The foregoing acts and omissions of Defendants and/or their affiliates or

      agents constitute multiple violations of the TCP A, 47 U.S.C. § 227(b)(1)(A), by making

      non-emergency telemarketing robocalls to Mr. Cunningham s cellular telephone number

      without his prior express written consent.

             3. Mr. Cunningham is entitled to an award of at least $500 in damages for

      each such violation. 47 U.S.C. § 227(b)(3)(B).

             4. Mr. Cunningham is entitled to an award of up to $1,500 in damages for

      each such knowing or willful violation. 47 U.S.C. § 227(b)(3).

             5. Mr. Cunningham also seeks a permanent injunction prohibiting

      Defendants and their affiliates and agents from making non-emergency telemarketing

      robocalls to cellular telephone numbers without the prior express written consent of the

      called party.
Case 4:20-cv-00142-RWS-KPJ Document 94 Filed 02/09/21 Page 13 of 16 PageID #: 575




                                  n. SECOND CLAIM FOR RELIEF

             (Telemarketing Without Mandated Safeguards, 47 C.F.R. § 64.1200(d))

                                       (Against All Defen ants)

              6. Mr. Cunningham realleges and incorporates by reference each and every

      allegation set forth in the preceding paragraphs.

              7. The foregoing acts and omissions of Defendants and/or their affiliates or

      agents constitute multiple violations of FCC regulations by making telemarketing

      solicitations despite lacking:

                     a. a written policy, vailable upon demand, for maintaining a do-not-

      call list, in violation of 47 C.F.R. § 64.1200(d)(1);2

                     b. training for the individuals involved in the telemarketing on the

      existence of and use of a do-not-call list, in violation of 47 C.F.R. § 64.1200(d)(2);3 and,

                     c. in the solicitations, the name of the individual caller and the name

      of the person or entity on whose behalf the call is being made, in violation of 47 C.F.R. §

      64.1200(d)(4).4

             8. Mr. Cunningham is entitled to an award of at least $500 in damages for

      each such violation. 47 U.S.C. § 227(c)(5)(B).

             9. Mr. Cunningham is entitled to an award of up to $ 1,500 in damages for

     each such knowing or willful violation. 47 U.S.C. § 227(c)(5).




     2 See id. at 425 (codifying a June 26, 2003 FCC order).
     3 See id. at 425 (codifying a June 26, 2003 FCC order).
     4 See id. at 425 - 26 (codifying a June 26, 2003 FCC order).
Case 4:20-cv-00142-RWS-KPJ Document 94 Filed 02/09/21 Page 14 of 16 PageID #: 576




              10. Mr. Cunningham also seeks a permanent injunction prohibiting

      Defendants and their affiliates and agents from making telemarketing solicitations until

      and unless they (1) implement a do-not-call list and training thereon and (2) include the

      name of the individual caller and the defendant s name in the solicitations (3) by placing

      calls to a number registered on the national do-not-call list.


                I. T IRD CLAIM FOR RELIEF: Violations of The Texas Business and

                                         Commerce Code 305.053

              11. Mr. Cunningham realleges and incorporates by reference each and every

      allegation set forth in the preceding paragraphs.

              12. The foregoing acts and omissions of Defendants and/or their affiliates or

      agents constitute multiple violations of the Texas Business and Commerce Code

      305.053, by making non-emergency telemarketing robocalls to Mr. Cunningham s

      cellular telephone number without his prior express written consent in violation of 47

      USC 227 et seq. The Defendants violated 47 USC 227(d) and 47 USC 227(d)(3) and 47

      USC 227(e) by using an ATDS that does not comply with the technical and procedural

      standards under this subsection.

              13. Mr. Cunningham is entitled to an award of at least $500 in damages for

      each such violation.Texas Business and Commerce Code 305.053(b)

              14. Mr. Cunningham is entitled to an award of up to $1,500 in damages for

      each such knowing or willful violation. Te as Business and Commerce Code

      305.053(c).
Case 4:20-cv-00142-RWS-KPJ Document 94 Filed 02/09/21 Page 15 of 16 PageID #: 577




                                      IV. PRAYER FOR RELIEF

               WHEREFORE, Plaintiff Craig Cunningham prays for judgment against

     Defendants jointly and severally as follows:

               A. Leave to amend this Complaint to name additional DOESs as they are

      identified and to conform to the evidence presented at trial;

               B. A declaration that actions complained of herein by Defendants violate the

      TCPA and Texas state law;

               C. An injunction enjoining Defendants and their affiliates and agents from

      engaging in the unlawful conduct set forth herein;

               D. An award of $3000 per call in statutory damages arising from the TCPA

      intentional violations jointly and severally against the corporation and individual for 30

      calls.


               E. An award of $ 1,500 in statutory damages arising from violations of the

      Texas Business and Commerce code 305.053

               F. An award to Mr. Cunningham of damages, as allowed by law under the

      TCPA;

               G. An ward to Mr. Cunningham of interest, costs and attorneys fees, as

      allowed by law and equity

               H. Such further relief as the Court deems necessary, just, and proper.




      Craig Cunningham, Plaintiff, Pro-se 3000 Custer Road, ste 270-206, Plano, Tx 75075
Case 4:20-cv-00142-RWS-KPJ Document 94 Filed 02/09/21 Page 16 of 16 PageID #: 578




                         UNITED STATES DISTRICT COURT FOR THE
                              EASTERN DISTRICT OF TEXAS


      CRAIG CUNNINGHAM,                                 §
      Plaintiff,                                        §
                                                        §
      V.                                                § 4:20-cv-00142-RWS-KPJ
                                                       §
      USA Auto Protection, LLC, Palmer                 §
      Administrative, Inc., Michael Shaftel, Phillip   §
      Tripoli, Lyndon Southern Insurance               §
      Company, Amir golestan, Kristin Mehera           §
      Golestan, and MICFO, LLC, Digital Media
      Solutions, LLC and John Jane Does 1-5




     Defendant




      Plaintiffs Certificate of Service


      I herebey certify a true copy of the foregoing was mailed to the attorney of records in this

      case




            raig CHTmmgham
           Plaintiff,                   2/5/2021

     Craig Cunningham, Plaintiff, Pro-se 3000 Custer Road, ste 270-206, Plano, Tx 75075
